Case 8:19-cv-02595-WFJ-SPF Document 15 Filed 02/26/20 Page 1 of 5 PageID 176




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

 1ST TRANSPORT, LLC, d/b/a
 TARA TRANS, a Florida Limited Liability
 Company,

         Plaintiff,
                                                                           CASE NO.: 8:19-cv-02595
 v.
 ACCESS 2 CARE, LLC, d/b/a
 AMERICAN MEDICAL RESPONSE, INC.,
 A Missouri Limited Liability Company,

         Defendant.



                                   CASE MANAGEMENT REPORT

         1.        Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting
                   was held on February 20, 2020 by telephone and was attended by:

                                Derek P. Usman -    Counsel for Plaintiff
                                Michael G. Austin - Counsel for Defendant


         2.        Initial Disclosures:

                   a.      Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that
                   “[e]xcept in categories of proceedings specified in Rule 26(a)(1)(E), or to the extent
                   otherwise stipulated or directed by order, a party must, without awaiting a discovery
                   request, provide to other parties: (A) the name and, if known, the address and
                   telephone number of each individual likely to have discoverable information that
                   the disclosing party may use to support its claims or defenses, unless solely for
                   impeachment, identifying the subjects of the information; (B) a copy of, or a
                   description by category and location of, all documents, data compilations, and
                   tangible things that are in the possession, custody, or control of the party and that
                   the disclosing party may use to support its claims or defenses, unless solely for
                   impeachment; (C) a computation of any category of damages claimed by the
                   disclosing party, making available for inspection and copying as under Rule 34 the
                   documents or other evidentiary material, not privileged or protected from
                   disclosure, on which such computation is based, including materials bearing on the
                   nature and extent of injuries suffered; and (D) for inspection and copying as under
                   Rule 34 any insurance agreement under which any person carrying on an insurance
                   business may be liable to satisfy part or all of a judgment which may be entered in


DM_US 166070007-1.093004.0035
Case 8:19-cv-02595-WFJ-SPF Document 15 Filed 02/26/20 Page 2 of 5 PageID 177




                   the action or to indemnify or reimburse for payments made to satisfy the judgment.”
                   Fed. R. Civ. P.26(a)(1).

         The parties (check one)

         X                  have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D)
                            or agree to exchange such information on or before

                                March 11, 2020 (date).

                            stipulate to not disclose information referenced by Fed. R. Civ. P.
                            26(a)(1)(A)-(D) for the specific reason(s) that:




                            have been unable to reach agreement on whether to disclose information
                            referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify party or parties)
                            ___________________ objects to disclosure of such information for the
                            specific reason(s) that:




         3.        Discovery Plan - Plaintiff: The parties jointly propose the following Plaintiff’s
                   discovery plan:

                   a.       Plaintiff’s Planned Discovery:

                            (1)       Requests for Admission:

Plaintiff anticipates serving and responding to requests for admission in accordance with Federal
Rule of Civil Procedure 36.

                            (2)       Written Interrogatories:

Plaintiff anticipates serving and responding to interrogatories in accordance with Federal Rule of
Civil Procedure 33 and Local Rule 3.03(a).

                            (3)       Requests for Production or Inspection:

Plaintiff anticipates serving and responding to requests for paper and electronic documents in
accordance with Federal Rule of Civil Procedure 34.




                                                         2

DM_US 166070007-1.093004.0035
Case 8:19-cv-02595-WFJ-SPF Document 15 Filed 02/26/20 Page 3 of 5 PageID 178




                            (4)   Oral Depositions:

Plaintiff anticipates taking depositions in this case in accordance with Federal Rule of Civil
Procedure 30 and Local Rule 3.02(b). Because this case is in its infancy and the pleadings are not
yet closed, Plaintiff is not yet in a position to identify the deponents from whom Plaintiff will seek
deposition testimony.

                   b.     Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed.
                   R. Civ. P. 26(a)(2)(C), that Plaintiff’s Fed. R. Civ. P. 26(a)(2) disclosure will be
                   due as noted here: October 1, 2020.

                   c.      Supplementation of Disclosures and Responses: Parties agree that
                   Plaintiff’s supplementation under Fed. R. Civ. P. 26(e) will be provided in a timely
                   manner if Plaintiff learns that in some material respect the disclosure or response is
                   incomplete or incorrect, and if the additional or corrective information has not
                   otherwise been made known to the other parties during the discovery process or in
                   writing.

                   d.       Completion of Discovery: Plaintiff will commence all discovery in time for
                   it to be completed on or before November 15, 2020.

         4.        Discovery Plan - Defendant: The        parties   jointly   propose   the   following
                   Defendant’s discovery plan:

                   a.       Defendant’s Planned Discovery:

                            (1)   Requests for Admission:

Defendant anticipates serving and responding to requests for admission in accordance with
Federal Rule of Civil Procedure 36.

                            (2)   Written Interrogatories:

Defendant anticipates serving and responding to interrogatories in accordance with Federal Rule
of Civil Procedure 33 and Local Rule 3.03(a).

                            (3)   Requests for Production or Inspection:

Defendant anticipates serving and responding to requests for paper and electronic documents in
accordance with Federal Rule of Civil Procedure 34.

                            (4)   Oral Depositions:

Defendant anticipates taking depositions in this case in accordance with Federal Rule of Civil
Procedure 30 and Local Rule 3.02(b). Because this case is in its infancy and the pleadings are
not yet closed, Defendant is not yet in a position to identify the deponents from whom Defendant
will seek deposition testimony.


                                                      3

DM_US 166070007-1.093004.0035
Case 8:19-cv-02595-WFJ-SPF Document 15 Filed 02/26/20 Page 4 of 5 PageID 179




                   b.     Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed.
                   R. Civ. P. 26(a)(2)(C), that Defendant’s Fed. R. Civ. P. 26(a)(2) disclosure will be
                   due as noted here: November 2, 2020.

                   c.     Supplementation of Disclosures and Responses: Parties agree that
                   Defendant’s supplementation under Fed. R. Civ. P. 26(e) will be provided in a
                   timely manner if Defendant learns that in some material respect the disclosure or
                   response is incomplete or incorrect, and if the additional or corrective information
                   has not otherwise been made known to the other parties during the discovery
                   process or in writing.

                   d.       Completion of Discovery: Defendant will commence all discovery in time
                   for it to be completed on or before December 1, 2020.

                   e.       Dispositive Motion Cutoff Date: January 15, 2020

         5.        Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties
                   agree that the final date for filing motions for leave to file third party claims,
                   motions to join parties should be June 22, 2020.

         6.        Settlement and Alternative Dispute Resolution: Pursuant to Local Rule
                   3.05(c)(2)(C)(v), the parties submit the following statement concerning their intent
                   regarding Alternative Dispute Resolution:

                   Parties agree that settlement is
                   (check one)
                   __X__ likely
                   ______ unlikely.

Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b).
___ yes         _X_ no

If binding arbitration is not agreed to, the court may order non-binding arbitration pursuant to
Chapter Eight of the Local Rules of the Middle District of Florida, mediation pursuant to Chapter
Nine of the Local Rules of the Middle District of Florida, or both.

         7.        The parties agree mediation will be completed by November 1, 2020.

         8.        Consent to Magistrate Judge Jurisdiction: The parties agree to consent to the
                   jurisdiction of the United States Magistrate Judge for final disposition, including
                   trial. See 28 U.S.C. § 636. Should parties agree to proceed before the Magistrate
                   Judge the attached form must be completed and filed with the case management
                   report.
                   ___ yes         _X_ no




                                                      4

DM_US 166070007-1.093004.0035
Case 8:19-cv-02595-WFJ-SPF Document 15 Filed 02/26/20 Page 5 of 5 PageID 180




         9.        Preliminary Pretrial Conference:

                   Track Two Cases: Parties
                   ____ request (check one)
                   _X__ do not request
                   a preliminary pretrial conference before entry of a Case Management and
                   Scheduling Order in this Track Two case.

         10.       Final Pretrial Conference and Trial: Parties agree that they will be ready for a final
                   pretrial conference on or after April 1, 2021 and for trial on or after April 21, 2021.
                   This Jury trial is expected to take approximately 7 day(s).

         11.       Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they
                   are aware of and will comply with pretrial disclosures requirements in Fed. R. Civ.
                   P. 26(a)(3) and final pretrial procedures requirements in Local Rule 3.06.

                                                          Date: February 26, 2020

                                                          /s/ Derek Usman
                                                          Derek P. Usman, Esq.
                                                          The Usman Law Firm, P.A.
                                                          20701 Bruce B. Downs Blvd.
                                                          Suite 207
                                                          Tampa, FL 33607
                                                          Telephone: (813) 377-1197
                                                          Facsimile: (312) 528-7684
                                                          Email: derek@usmanfirm.com
                                                          Counsel for Plaintiff

                                                          /s/ Michael Austin
                                                          McDermott Will & Emery LLP
                                                          Michael G. Austin (FBN 457205)
                                                          maustin@mwe.com
                                                          Joseph Wasserkrug (FBN 112274)
                                                          jwasserkrug@mwe.com
                                                          333 SE 2nd Avenue, Suite 4500
                                                          Miami, FL 33131-4336
                                                          T: 305.347.6517 | F: 305.675.8403
                                                          Counsel for Defendant




                                                      5

DM_US 166070007-1.093004.0035
